           Case 1:17-vv-01412-UNJ Document 74 Filed 06/29/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1412V
                                         UNPUBLISHED


    DEBRA SEPULVEDA,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: May 22, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On October 3, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her December 4, 2015 influenza (“flu”)
vaccination. Petition at 1, 4. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On September 24, 2018, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On May 22, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01412-UNJ Document 74 Filed 06/29/20 Page 2 of 5



$126,537.56, representing $120,000.00 for her actual and projected3 pain and suffering
and $6,537.56 for her actual unreimburseable expenses. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $126,537.56, representing $120,000.00 for her actual and future
pain and suffering and $6,537.56 for her actual unreimburseable expenses in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
 The Proffer indicates that any amounts for projected pain and suffering have been reduced to net
present value. Proffer at 1 (citing § 15 (a)(4)).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:17-vv-01412-UNJ Document 74 Filed 06/29/20 Page 3 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 DEBRA SEPULVEDA,

                  Petitioner,                          No. 17-1412V
 v.                                                    Chief Special Master Corcoran
                                                       ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


                                PROFFER ON AWARD OF DAMAGES

          On October 3, 2017, Debra Sepulveda (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. The Petition alleges that petitioner received an

influenza (“flu”) vaccine in her left shoulder on December 4, 2015, and that she subsequently

suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”). Petition at 1, 4.

Respondent concluded that petitioner’s alleged injury satisfies the criteria of the Vaccine Injury

Table, and therefore conceded petitioner’s entitlement to compensation in his Rule 4(c) Report

filed on September 17, 2018. Based on Respondent’s Rule 4(c) Report the Court found

petitioner entitled to compensation.

I.    Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $120,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.


                                                 1
         Case 1:17-vv-01412-UNJ Document 74 Filed 06/29/20 Page 4 of 5




       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $6,537.56. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $126,537.56, in the form of a check made payable to petitioner. 1

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
        Case 1:17-vv-01412-UNJ Document 74 Filed 06/29/20 Page 5 of 5




                                    s/Jennifer L. Reynaud
                                   JENNIFER L. REYNAUD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 305-1586
Date: May 22, 2020




                                      3
